Citation Nr: 0912176	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  04-25 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The appellant had active service from July 1963 to December 
1963, and two period of active duty for training (ACDUTRA) in 
the Army National Guard from October 1996 to August 1997 and 
from January 1999 to September 1999.  The appellant 
subsequently retired from ACDUTRA in January 2000.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2002 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana 
Regional Office (RO).  The Board remanded this case to the 
agency of original jurisdiction, Appeals Management Center 
(AMC), for an updated VCAA letter and further development to 
include obtaining service treatment records reflecting the 
first period of active service, specifically from July 1963 
to December 1963. 


FINDING OF FACT

The appellant's hearing loss was not manifested until many 
years after the appellant's service, and it is not causally 
related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.
38 U.S.C.A §§ 1101, 1110, 1112 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide. 

In this case, the Board determined in an August 2007 remand 
decision that the appellant was not afforded proper due 
process as to the necessary information and evidence needed 
to substantiate his claim and was not informed of the law 
governing the assignment of disability ratings and effective 
dates in compliance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Board remanded the appellant's 
claim so that the VA may provide the appellant with full and 
complete due process. 

Subsequently, the appellant was sent a letter detailing the 
evidence needed and what it must show to substantiate his 
claim.  In addition, the letter provided the appellant with 
notification as to how the VA determines disability ratings 
and effective dates in compliance with Dingess/Hartman.  
Furthermore, the service medical records between July 1963 
and December 1963 as well as all other identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  

The Board finds that VA is not obligated to obtain medical 
examinations in this case because the evidence does not 
establish that the appellant suffered an event, injury, or 
disease in service.  38 C.F.R. § 3.159(c)(4).  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.


Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).  To establish service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Active military, naval, or air service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in the line of duty, and any period of inactive 
duty for training (INACDUTRA) during which the individual 
concerned was disabled or died from an injury in the line of 
duty.  See 38 C.F.R. § 3.6(a).  Active duty for training is, 
inter alia, full time duty in the Armed Forces performed by 
Reserves for training purposes or by members of the National 
Guard of any state.  See 38 U.S.C.A. § 101(22); 38 C.F.R. 
§3.6(c). 

An individual who has served only on active duty for training 
must establish a service-connected disability in order to 
achieve veteran status.  In order to establish basic 
eligibility for veteran benefits based upon his service in 
the National Guard, the appellant must first establish that 
he was "disabled... from a disease or injury incurred or 
aggravated in the line of duty [in the National Guard]."  
See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

In addition, the law provides that where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis or organic diseases of 
the nervous system, (e.g., sensorineural hearing loss), 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service. 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 
C.F.R. § 3.307, 3.309(a).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.  However, presumptive periods 
do not apply for either ACDUTRA or INACDUTRA.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132; 
38 C.F.R. § 3.304(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of frequencies 
500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385.

The appellant disagrees with the RO decision denying his 
claim for benefits on grounds that his "hearing loss is he 
result of noise exposure during his Federal civilian 
employment."  The appellant does admit that he had noise 
exposure in his occupation as a federal technician during his 
tenure with the Army National Guard.  Nevertheless, the 
appellant argues that his hearing loss is attributed to the 
many years of exposure to numerous noises stemming from his 
time in the military.

Review of the evidence of record reflects that the appellant 
has apparently been awarded worker's compensation benefits on 
account of hearing loss which was determined to have occurred 
during the course of his employment with the federal 
government in a civilian capacity.  As noted above, he 
contends that only a portion of his hearing loss should be 
attributed to his civilian employment, and that another 
portion should be attributed to his military service. 

That the appellant has a current hearing loss is undisputed.  
The report of a March 2001 VA audiological examination 
reflects that on the authorized audiological evaluation pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
60
65
65
LEFT
30
50
65
75
65

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 82 in the left ear.

There is no opinion provided in this report as to whether the 
Veteran's bilateral hearing loss is related in any way to his 
military service.

The earliest pertinent medical evidence of record shows that 
the Veteran manifested a bilateral hearing loss (by VA 
standards) in both ears in 1979.  As such, his hearing loss 
pre-existed his two later periods of ACDUTRA.  For service 
connection for hearing loss to be warranted, either the 
evidence would have to show that all or part of his hearing 
loss was incurred or may be presumed to have been incurred 
during his first period of active service, from July 1963 to 
December 1963; or that all or part of his hearing loss was 
aggravated, or worsened beyond the natural progress of the 
disease during his later periods of service.  



Turning to additional relevant evidence in the record, the 
appellant's audiogram dated in July 1963 as the following:




HERTZ


500
1000
2000
4000
RIGHT
0
0
0
10
LEFT
10
10
0
20
See Service induction audiogram, dated July 1963.  

While the July 1963 in-service audiogram, excludes the 
auditory threshold frequency of 3000 hertz (Hz), given the 
evidence there is no indication of hearing loss.

The audiometric testing in a November 1963 service medical 
examination for release from active duty reported the 
following: 




HERTZ


500
1000
2000
4000
RIGHT
10
0
10
20
LEFT
10
10
10
30
See In-service medical examination report, dated November 
1963.

While there has been a slight change from the July 1963 
audiometric examination, there is no indication of hearing 
loss.

Furthermore, the appellant's audiometric testing from 
February 1967 and December 1974, does not indicate hearing 
loss.  The February 1967 and December 1974 audiometric exam 
reports the following, respectively:




HERTZ


500
1000
2000
4000
RIGHT
5
5
5
25
LEFT
5
5
5
15
See Medical examination report, dated February 1967.  




HERTZ


500
1000
2000
4000
RIGHT
10
10
5
5
LEFT
10
5
5
5
See Medical examination report, dated December 1974.

Again, the examinations dated from 1963-1974 do not reflect 
hearing loss.  Therefore, the Board finds that service 
connection is not warranted as the evidence does not indicate 
that the appellant's hearing loss is related to the in-
service noise exposure, or that either was otherwise incurred 
in service.  And, there is no evidence suggesting that 
bilateral hearing loss was diagnosed within a year of the 
appellant's separation from service as stated above, the 
earliest indication of bilateral hearing loss occurred in 
1979.  Here, the appellant was diagnosed with hearing loss 
five years after release from active duty, and the medical 
evidence does not indicate that it was related to service.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 
2000).  Furthermore, the appellant has not submitted any 
competent medical evidence relating his hearing loss to 
service, and although he has reported that such a link 
exists, as a layperson, he is not competent to comment on the 
etiology of a medical disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

Thus, the Board finds that service connection is not 
warranted, and, as such, the Board also finds that the 
appellant is not a veteran.  The Board is sympathetic to the 
appellant's cause and appreciates his honorable military 
service.  However, in this case, even if the Board conceded 
in-service acoustic trauma, based on the normal hearing 
during the span of his active service, the length of time 
between release from active service, and the initial 
manifestation of chronic hearing loss, the evidence for the 
appellant's claim is outweighed by the countervailing 
evidence.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


